The deputy commissioner was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner, in accordance with the compromise, is entitled to compensation for temporary disability for a period of one (1) week, which has already been paid, and compensation for permanent disability for a period of sixty-five (65) weeks based upon one hundred (100%) per cent, loss of function of the right index finger and right second finger, the compensation rate being sixteen dollars and thirty-three ($16.33) cents a week.
* ■ * ' * * * * *
Harry J. Goas,

Deputy Commissioner.